DETAILED ACTION
This non-final rejection is responsive to the amendment filed 28 July 2021.  Claims 1-8 and 10-21 are pending.  Claims 1, 16, and 20 are independent claims.  Claims 1, 2, 10, 12, 14-16, 18, and 20 are amended.  Claim 9 is cancelled.  Claim 21 is new.  Since no basis was provided in the office action for the rejection of claims 16-20, a new non-final rejection is issued.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Objections
Applicant’s amendments have been fully considered.  The objection is withdrawn.

Claim Rejections under 103
Applicant’s prior art arguments have been fully considered but they are partially persuasive.
Applicant argues (pgs. 8-12) that Dostal does not teach displaying a graphical element for altitude restriction.
Examiner respectfully disagrees.  Dostal explicitly teaches (¶[0037]) configuring the display to render symbology pertaining to the generation of an altitude constraint on a vertical situation display device.
Moreover, Applicant argues (pgs. 8-12) that Dostal does not teach displaying the graphical items on the timeline.
The newly amended claims necessitate a new grounds of rejection.  Accordingly, a new reference, Holder (US 2013/0066487 A1), has been added to the rejection, as further detailed below.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 16-21 state: “... estimated time for the aircraft to reach a position represented by a position of the graphical element on the timeline”.  However, the claims refer to multiple graphical elements and it is not clear which graphical element this particular limitation is referring to.  For prior art purposes, Examiner interprets the foregoing as graphical elements for the waypoints.  
Dependent claims inherit the deficiencies of the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Poux (US 2014/0309821 A1) hereinafter known as Poux in view of Dostal (US 2015/0355832 A1) hereinafter known as Dostal in view of Holder (US 2013/0066487 A1) hereinafter known as Holder.

independent claim 1, Poux teaches:
A flight deck system for providing task management assistance in managing a flight path to a flight crew, the system comprising non-transitory computer readable media and one or more processors configured by programming instructions encoded on the non-transitory computer readable media: mine flight plan data, navigational data, and vertical situation display (VSD) data from one or more aircraft systems, the mined flight plan data including a plurality of waypoints and other course data items for a current aircraft flight plan that include scheduled course changes, the mined navigational data comprising aircraft location, speed, and heading data, the mined VSD data comprising a vertical profile of the aircraft for the current flight plan, ... , terrain data, and ... ;  (Poux: Fig. 3 and ¶[0040] and ¶[0071]; Poux teaches a UI which displays a flight plan, ground speed, heading data, aircraft position.  The vertical display 52 indicates waypoints 56 and course information.  The foregoing teaches the mind flight plan data.  Further, Fig. 3 and ¶[0049] teach displaying terrain, vertical profiles.  Fig. 5B and ¶[0082] teach flight trajectory and descent.  The foregoing teach VSD data.)
obtain notification data items originating from systems external to avionics systems on the aircraft that indicate upcoming conditions that will affect the aircraft flight plan and a location at which the upcoming conditions will affect the aircraft flight plan;  (Poux: ¶[0028], ¶[0031], and ¶[0067]-¶[0068]; Poux teaches retrieving information about events that can require a diversion, such as aircraft breakdown, fuel leak, wind, weather, and other weather conditions.)
... ; 
... ;  
automatically analyze the mined flight plan data and the notification data items to determine if deviation from the flight plan is suggested; and provide a notification of the suggested deviation when deviation is suggested.  (Poux: Fig.2 and ¶[0060]-¶[0061] and ¶[0064]; Poux teaches diversion airport suggestions.)


Poux does not explicitly teach:
an altitude reference, ... 
determine an estimated flight time to reach each of the plurality of waypoints, course data items, and the upcoming conditions;
cause an integrated interactive graphical user interface (GUI) comprising a timeline GUI, a map GUI, and a VSD GUI to be displayed on an aircraft display, wherein the timeline GUI displays a timeline, waypoint graphical elements representative of the waypoints, a course data item graphical element representative of one of the other course data items that includes a scheduled altitude change, a scheduled speed change, a scheduled heading change, an altitude restriction, a speed restriction, or a time restriction, a notification data item graphical element representative of one of the upcoming conditions, and a checklist graphical element that provides access to a checklist to be completed by flight crew, and wherein when displayed each waypoint graphical element, course data item graphical element, notification data item graphical element, and checklist graphical element is positioned on the timeline along with the estimated time for the aircraft to reach a position represented by a position of the graphical element on the timeline;


However, Dostal teaches:
an altitude reference, ...   (Dostal: ¶[0033] and ¶[0042]; Dostal teaches a VSD that is capable of retrieving and displaying the altitude of the aircraft.)
determine an estimated flight time to reach each of the plurality of waypoints, course data items, and the upcoming conditions;  (Dostal: Fig. 3 and ¶[0043]-¶[0044]; Dostal teaches displaying the time to reach each of the waypoints.  Further, Figs. 4-5 and ¶[0045]-¶[0046] teach the user being able to see the weather conditions affecting their flight path in the future.)
cause an integrated interactive graphical user interface (GUI) comprising a timeline GUI, a map GUI, and a VSD GUI to be displayed on an aircraft display, wherein the timeline GUI displays a timeline, waypoint graphical elements representative of the waypoints, a course data item graphical element representative of one of the other course data items that includes a scheduled altitude change, a scheduled speed change, a scheduled heading change, an altitude restriction, a speed restriction, or a time restriction, a notification data item graphical element representative of one of the upcoming conditions, and ... , and wherein when displayed each waypoint graphical element, course data item graphical element, notification data item graphical element, and ... is positioned on the timeline along with the estimated time for the aircraft to reach a position represented by a position of the graphical element on the timeline;  (See Claim Rejections – 35 U.S.C. 112(b).  Dostal: Figs. 2-5 and ¶[0037] and ¶[0045]-¶[0046]; Dostal teaches the user being able to see the weather conditions affecting their flight path in the future, as well as all the information pertaining to waypoints, time, and course data.  Dostal also teaches scheduling altitude changes and also inputting altitude constraints.)


Poux and Dostal are in the same field of endeavor as the present invention, as the references are directed to providing a UI for waypoint navigation for an aircraft.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a UI displaying navigational and operation data for an aircraft that is capable of using the data to provide suggestions of diversion routes as taught in Poux with displaying timeline data for all waypoints, course, and conditions as taught in Dostal.  Poux already teaches taking in the multitude of aircraft data and providing suggestions for diversion routes.  However, Poux does not explicitly teach providing a UI with a timeline for all waypoint and conditions, as well explicitly displaying the altitude.  Dostal provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Poux to include teachings of Dostal because the combination would allow the user to clearly select the appropriate routes.

Poux in view of Dostal does not explicitly teach:
... a checklist graphical element that provides access to a checklist to be completed by flight crew ...


However, Holder teaches:
... a checklist graphical element that provides access to a checklist to be completed by flight crew ...   (Holder: Fig. 4 and ¶[0037]; Holder teaches icon 401 by the timeline 407 which accesses a checklist for the pilots.)


Holder is in the same field of endeavor as the present invention, as the references are directed to providing a UI for navigation for an aircraft.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a UI displaying navigational and operation data for an aircraft that is capable of using the data to provide suggestions of diversion routes while also displaying timeline data for all waypoints, course, and conditions as taught in Poux in view of Dostal and display a graphical element for a checklist on the timeline as taught in Holder.  Poux in view of Dostal already teaches taking in the multitude of aircraft data and providing suggestions for diversion routes while also providing a UI with a timeline for all waypoint and conditions, as well explicitly displaying the altitude.  However, Poux in view of Dostal does not explicitly teach displaying a graphical element for a checklist on the timeline.  Holder provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Poux and Dostal to include teachings of Holder because the combination would allow the user to quickly open the checklist.



Regarding claim 2, Poux in view of Dostal in view of Holder teaches the flight deck system of claim 1 (as cited above).


wherein to analyze the mined flight plan data and the notification data items the flight deck system is configured to39UTILITY PATENT APPLICATIONATTORNEY DOCKET NO. H213008-US2 (002.7174US): analyze the mined flight plan data and the notification data items to identify a mission altering event that due to time, fuel or safety considerations raises concerns regarding the flight path; and identify one or more flight path deviation recommendation options for the aircraft to minimize impact of or avoid the mission altering event.  (Poux: ¶[0064]; Poux teaches that suggestions for diversions take into account obstacles, closed airspaces, etc...)


Regarding claim 3, Poux in view of Dostal in view of Holder teaches the flight deck system of claim 1 (as cited above).

Poux further teaches:
wherein the notification of the suggested deviation is in the form of a selectable deviation notification graphical element displayed on the integrated interactive GUI.  (Poux: ¶[0064]; Poux teaches that suggestions for diversions are displayed at UI 14.)


Regarding claim 4, Poux in view of Dostal in view of Holder teaches the flight deck system of claim 3 (as cited above).

Poux further teaches:
wherein selection of the selectable deviation notification graphical element causes the display of one or more selectable deviation recommendation graphical elements, each containing (Poux: ¶[0059]-¶[0063]; Poux teaches that operator selecting the diversion, which indicate airport distance, landing times, etc...)


Regarding claim 10, Poux in view of Dostal in view of Holder teaches the flight deck system of claim 1 (as cited above).

Dostal further teaches:
wherein to determine an estimated flight time, the system is configured to determine an estimated flight time based on the navigational data.  (Dostal: Fig. 3 and ¶[0043]-¶[0044]; Dostal teaches displaying the time to reach each of the waypoints.)


Regarding claim 11, Poux in view of Dostal in view of Holder teaches the flight deck system of claim 1 (as cited above).

Dostal further teaches:
wherein the notification data items comprises one or more of an aviation electronic checklist, a weather alert, an ATC alert, a traffic alert, NOTAMS, aircraft equipment trouble alert, a flight crew configurable reminder, a hold reminder for a waypoint indicating a desire to hold at the waypoint, an airport change notice, special use airspace notice, departure delay notice, or arrival delay notice.  (Dostal: Figs. 3-5 and ¶[0045]-¶[0046]; Dostal teaches the user being able to see the weather conditions affecting their flight path in the future, as well as all the information pertaining to waypoints, time, and course data.)


Regarding claim 12, Poux in view of Dostal in view of Holder teaches the flight deck system of claim 1 (as cited above).

Dostal further teaches:
wherein the notification data item graphical element is selectable and when selected causes the display of additional information regarding the notification data item.  (Dostal: Figs. 3-5 and ¶[0044]-¶[0046]; Dostal teaches the user being able to see the weather conditions affecting their flight path in the future, as well as all the information pertaining to waypoints, time, and course data.  The notification icon 336 is shown on the timeline which the user can select to see more information.)


Regarding claim 13, Poux in view of Dostal in view of Holder teaches the flight deck system of claim 1 (as cited above).

Dostal further teaches:
wherein the timeline is a moving timeline that is systematically adjusted to show displayed waypoint graphical elements, course data item graphical elements, and notification data item graphical elements moving closer to an aircraft graphical element representative of the aircraft located at one end of the moving timeline.  (Dostal: Figs. 3-5 and ¶[0043]-¶[0046]; Dostal teaches displaying the current time indicator on the timeline and a graphical map with an aircraft icon along with other objects moving.)


Regarding claim 14, Poux in view of Dostal in view of Holder teaches the flight deck system of claim 1 (as cited above).

Dostal further teaches:
wherein the timeline GUI is configured to display adjacent to each displayed waypoint graphical element, course data item graphical element, and notification data item graphical element a projected time to reach and a distance from the location at which the waypoint graphical element, course data item graphical element, and notification data item graphical element is relevant.  (Dostal: Figs. 2-5; Dostal teaches displaying the timeline GUI with the waypoints and course data, notification data, the time to reach the waypoints, and the distance of the waypoints.)


Regarding claim 15, Poux in view of Dostal in view of Holder teaches the flight deck system of claim 1 (as cited above).

Dostal further teaches:
further comprising a flight path deviation processor, the flight path deviation processor comprising one or more processor configured by programming instructions on non-transitory computer readable media, wherein the flight path deviation processor is a rule-based system that compares options for lateral and vertical flight path deviations and presents the computed best options based on current aircraft performance, and wherein the flight path deviation processor is accessible directly from a link on the timeline GUI.  (Poux: ¶[0061]-¶[0063]; Poux teaches presenting the pilot diversion options that are best suited according to safety, regulations, performance, etc...)


Regarding claims 16-21, these claims recite a method and a non-transitory computer readable media that perform the function of the flight deck system of claims 1-4 and 12; therefore, the same rationale for rejection applies.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Poux in view of Dostal in view of Holder in view of Lampazzi (US 2019/0227558 A1) hereinafter known as Lampazzi.

Regarding claim 5, Poux in view of Dostal in view of Holder teaches the flight deck system of claim 4 (as cited above).

Poux in view of Dostal in view of Holder does not explicitly teach the limitations of claim 5.

However, Lampazzi teaches:
wherein selection of a selectable deviation recommendation graphical element causes a preview of a flight path deviation recommendation option to be displayed on the map GUI and/or the VSD GUI.  (Lampazzi: Fig. 6 and ¶[0054]; Lampazzi teaches a preview dialog to display alternate route information.)
Lampazzi is in the same field of endeavor as the present invention, as the reference is directed to providing a UI for waypoint navigation for an aircraft.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a UI displaying navigational and operation data for an aircraft with further displaying diversion routes as taught in Poux in view of Dostal with the user selecting an alternate route and .


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Poux in view of Dostal in view of Holder in view of Lampazzi in view of Rockafellow (US 2019/0012752 A1) hereinafter known as Rockafellow.

Regarding claim 6, Poux in view of Dostal in view of Holder in view of Lampazzi teaches the flight deck system of claim 5 (as cited above).

Poux in view of Dostal in view of Holder in view of Lampazzi does not explicitly teach the limitations of claim 6.

However, Rockafellow teaches:
further configured to submit a flight path deviation recommendation option selected by the flight crew to ATC for approval.  (Rockafellow: ¶[0079]; Rockafellow teaches submitting a rerouting option to the ATC for approval.)
Rockafellow is in the same field of endeavor as the present invention, as the reference is directed to providing a UI for waypoint navigation for an aircraft.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to 


Regarding claim 7, Poux in view of Dostal in view of Holder in view of Lampazzi in view of Rockafellow teaches the flight deck system of claim 6 (as cited above).

Poux further teaches:
further configured to provide a selectable activate graphical element for flight crew selection that when selected causes a selected flight path deviation recommendation option to be activated.  (Poux: ¶[0060]-¶[0061]; Poux teaches presenting a notification to the pilots of the diversion routes and the pilots being able to select the route.)


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Poux in view of Dostal in view of Holder in view of Langner (US 6,867,711 B1) hereinafter known as Langner.

Regarding claim 8, Poux in view of Dostal in view of Holder teaches the flight deck system of claim 1 (as cited above).

Poux in view of Dostal in view of Holder does not explicitly teach the limitations of claim 8.

However, Langner teaches:
wherein the map GUI is configurable to switch between displaying a three-dimensional (3-D) map display and a birds-eye view map display.  (Langner: col. 12, lines 9-31; Langner teaches switching from a navigational view to a bird’s eye view, wherein the navigational view may be presented in a 3-D format.)
Langner is in the same field of endeavor as the present invention, as the reference is directed to providing a UI for waypoint navigation for an aircraft.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a UI displaying navigational and operation data for an aircraft as taught in Poux in view of Dostal with switching between bird’s eye view and 3-D views as taught in Langner.  Poux in view of Dostal already teaches an aircraft interface with navigation.  However, Poux in view of Dostal does not explicitly teach switching between bird’s eye view and 3-D views.  Langner provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Poux and Dostal to include teachings of Langner because the combination would allow the user to view different perspectives, as suggested by Langner: col. 12, lines 9-31.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142